910 So. 2d 881 (2005)
Amber RUSSELL, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 1D04-4398.
District Court of Appeal of Florida, First District.
August 23, 2005.
Mary Clark, Carol Gregg and Paolo Annino of the Children's Advocacy Center, Florida State University College of Law, Tallahassee, for Appellant.
Katie George, District Legal Counsel, and Eric D. Schurger, Assistant District Legal Counsel, Department of Children & Families, Pensacola, for Appellee.

ON MOTION FOR CLARIFICATION
PER CURIAM.
Appellant seeks clarification of this court's opinion filed June 28, 2005. We grant Appellant's motion, withdraw our former opinion of June 28, 2005, and substitute the following opinion in its place.
Appellant, Amber Russell, challenges a final order of the Department of Children and Families ("DCF") affirming DCF's decision to deny Appellant crisis status on the waiting list for services through the Developmental Services/Home and Community Based Waiver Program. We reverse and remand to allow DCF an opportunity to issue a corrected order specifically addressing each of the criteria in the Developmental Services Waiver Services Florida Medicaid Coverage and Limitations Handbook ("Handbook"). The appealed order fails to set forth in sufficient detail the Handbook's required criteria for second priority status.
In the absence of the hearing officer's detailed evaluation of the criteria required by the Handbook, we are unable to provide adequate appellate review of DCF's decision. Cf. Carosharo v. Dep't of Health and Rehab Servs., 598 So. 2d 302 (Fla. 1st DCA 1992); Manning v. Dep't of Health and Rehab Servs., 704 So. 2d 127 (Fla. 1st DCA 1997). Accordingly, we reverse the order on appeal and remand this cause to DCF to issue a corrected order.
REVERSED and REMANDED.
ERVIN, PADOVANO and THOMAS, JJ., concur.